Mr. JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendant appeals from the judgment of the Circuit Court of Franklin County in favor of the plaintiff in the sum of $83:58, plus costs in a suit by the plaintiff against the defendant for a grocery bill. The case was tried before the court without a jury. We find that the judgment of the trial court was not against the manifest weight of the evidence, that no error of law appears, and that an opinion in this case would have no precedential value. We therefore affirm the judgment of the Circuit Court of Franklin County in compliance with 50 U1.2d R. 23. Judgment affirmed. EBERSPACHER, P. J., and CREES, J., concur.